        Case 8:20-bk-13014-MW Doc 214 Filed 09/09/21 Entered 09/09/21 21:32:44                                                                       Desc
                            Imaged Certificate of Notice Page 1 of 6
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-13014-MW
Northern Holding, LLC                                                                                                  Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Sep 07, 2021                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 09, 2021:
Recip ID                 Recipient Name and Address
db                     + Northern Holding, LLC, 13217 Jamboree Rd #429, Tustin, CA 92782-9158

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 09, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 7, 2021 at the address(es) listed
below:
Name                               Email Address
D Edward Hays
                                   on behalf of Trustee Richard A Marshack (TR) ehays@marshackhays.com
                                   ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.courtdrive.com

David Wood
                                   on behalf of Interested Party Courtesy NEF dwood@marshackhays.com
                                   dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com

Elissa Miller
                                   on behalf of Interested Party Elissa D. Miller emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Elissa Miller
                                   on behalf of Interested Party Bank Direct Capital Finance emiller@sulmeyerlaw.com
                                   emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Gerrick Warrington
        Case 8:20-bk-13014-MW Doc 214 Filed 09/09/21 Entered 09/09/21 21:32:44                                               Desc
                            Imaged Certificate of Notice Page 2 of 6
District/off: 0973-8                                          User: admin                                                   Page 2 of 2
Date Rcvd: Sep 07, 2021                                       Form ID: pdf042                                              Total Noticed: 1
                             on behalf of Creditor Farm Credit West FLCA gwarrington@frandzel.com, sking@frandzel.com

Kari L Ley
                             on behalf of Respondent Joanne Russell Ley1238@att.net

Kari L Ley
                             on behalf of Respondent Erich Russell Ley1238@att.net

Matthew D. Resnik
                             on behalf of Debtor Northern Holding LLC matt@rhmfirm.com,
                             roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
                             om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Michael J Gomez
                             on behalf of Creditor Farm Credit West FLCA mgomez@frandzel.com, dmoore@frandzel.com

Nancy S Goldenberg
                             on behalf of U.S. Trustee United States Trustee (SA) nancy.goldenberg@usdoj.gov

Paul F Ready
                             on behalf of Creditor Adler Belmont Group Inc. tamara@farmerandready.com

Reed S Waddell
                             on behalf of Creditor Farm Credit West FLCA rwaddell@frandzel.com, sking@frandzel.com

Richard A Marshack (TR)
                             pkraus@marshackhays.com rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com

Roksana D. Moradi-Brovia
                             on behalf of Debtor Northern Holding LLC roksana@rhmfirm.com,
                             matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;
                             russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Tinho Mang
                             on behalf of Interested Party Courtesy NEF tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

Tinho Mang
                             on behalf of Trustee Richard A Marshack (TR) tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

United States Trustee (SA)
                             ustpregion16.sa.ecf@usdoj.gov

William H Brownstein
                             on behalf of Interested Party William Brownstein Brownsteinlaw.bill@gmail.com


TOTAL: 18
Case 8:20-bk-13014-MW Doc 214 Filed 09/09/21 Entered 09/09/21 21:32:44                                   Desc
                    Imaged Certificate of Notice Page 3 of 6


    1 D. EDWARD HAYS, #162507
      ehays@marshackhays.com
    2 DAVID A. WOOD, #272406
      dwood@marshackhays.com                                                  FILED & ENTERED
    3 TINHO MANG, #322146
      tmang@marshackhays.com
    4 MARSHACK HAYS LLP                                                             SEP 07 2021
      870 Roosevelt
    5 Irvine, CA 92620                                                         CLERK U.S. BANKRUPTCY COURT
      Telephone: (949) 333-7777                                                Central District of California
                                                                               BY jle        DEPUTY CLERK
    6 Facsimile: (949) 333-7778

    7 Attorneys for Chapter 7 Trustee,
      RICHARD A. MARSHACK
    8

    9                                   UNITED STATES BANKRUPTCY COURT
   10                      CENTRAL DISTRICT OF CALIFORNIA ± SANTA ANA DIVISION
   11       In re                                                 Case No. 8:20-bk-13014-MW
   12       NORTHERN HOLDING, LLC,                                Chapter 7
   13                       Debtor.                               ORDER GRANTING APPLICATION BY
                                                                  CHAPTER 7 TRUSTEE TO JOINTLY
   14                                                             EMPLOY ONYX ASSET ADVISORS,
                                                                  LLC AND HILCO REAL ESTATE, LLC
   15                                                             AS MARKETING AND SALE AGENT
                                                                  FOR THE ESTATE; ACCEPTANCE AND
   16                                                             MODIFICATION OF PRIOR
                                                                  EMPLOYMENT AND COMPENSATION
   17                                                             TERMS FOR HILCO REAL ESTATE, LLC
                                                                  IN SUPPORT
   18
                                                                        EXHIBIT ATTACHED
   19                                                                    (SIGNATURE PAGE)
                                                                  Hearing:
   20                                                             Date: August 30, 2021
                                                                  Time: 2:00 p.m.
   21                                                             Ctrm: 6C1
                                                                  Address: 411 W. Fourth Street, Santa Ana,
   22                                                             CA 92701
   23

   24               On August 30, 2021, at 2:00 p.m., the unopposed application (the ³$SSOLFDWLRQ´ IRUHQWU\RI

   25 an order authorizing the employment of 2Q\[$VVHW$GYLVRUV//& ³2Q\[´ DVWKH7UXVWHH¶VDQG

   26 WKH(VWDWH¶Vmarketing and sale agent in this case pursuant to 11 U.S.C. §§ 327 & 328, and to assume
   27

   28   1
         Effective as of July 19, 2021, in-person hearing appearances are allowed before Judge Wallace.
        2WKHUZLVHWHOHSKRQLFDSSHDUDQFHVDUHSHUPLWWHGSXUVXDQWWRWKH&RXUW¶VSURFHGXUHV
                                                          1
Case 8:20-bk-13014-MW Doc 214 Filed 09/09/21 Entered 09/09/21 21:32:44                          Desc
                    Imaged Certificate of Notice Page 4 of 6


    1 and ratify the employment of Hilco Real Estate//& ³+LOFR´ upon the modified terms as stated in

    2 the Application, filed by 5LFKDUG$0DUVKDFNLQKLVFDSDFLW\DV&KDSWHU7UXVWHH ³7UXVWHH´ RI

    3 WKH%DQNUXSWF\(VWDWH ³(VWDWH´ RI1RUWKHUQ+ROGLQJ//& ³'HEWRU´ on July 16, 2021, as Dk. No.

    4 140, was heard before the Honorable Mark S. Wallace, United States Bankruptcy Judge. No

    5 opposition to the Motion was filed. At the hearing, Tinho Mang appeared on behalf of the Trustee.

    6 5HHG6:DGGHOODSSHDUHGRQEHKDOIRI)DUP&UHGLW:HVW)&/$ ³)&:´  For the reasons set forth

    7 in the Application, and stated on the record, the Court enters its order as follows:

    8         IT IS ORDERED that:
    9         1.      The Application is granted;
   10         2.      The Trustee is authorized to jointly employ Onyx and Hilco as his marketing and sale
   11 agents pursuant to 11 U.S.C. § 327(a);

   12         3.      Compensation is approved pursuant to 11 U.S.C. §§ 327 and 328 on the modified
   13 basis stated in the application, but brokers may only be paid compensation from any sale of the

   14 Properties to the extent that FCW agrees to the terms of the sale of such Property; and

   15         4.      This Order overrides and supersedes any inconsistent provisions contained in the
   16 Hilco Employment Order, Docket No. 95.

   17                                                    ###
   18

   19

   20

   21

   22

   23
         Date: September 7, 2021
   24

   25

   26
   27

   28


                                                          2
Case 8:20-bk-13014-MW Doc 214 Filed 09/09/21 Entered 09/09/21 21:32:44   Desc
                    Imaged Certificate of Notice Page 5 of 6
Case 8:20-bk-13014-MW Doc 214 Filed 09/09/21 Entered 09/09/21 21:32:44   Desc
                    Imaged Certificate of Notice Page 6 of 6


    1  SIGNATURE PAGE TO ORDER GRANTING APPLICATION BY CHAPTER 7 TRUSTEE TO
       JOINTLY EMPLOY ONYX ASSET ADVISORS, LLC AND HILCO REAL ESTATE, LLC AS
    2 MARKETING AND SALE AGENT FOR THE ESTATE; ACCEPTANCE AND MODIFICATION
      OF PRIOR EMPLOYMENT AND COMPENSATION TERMS FOR HILCO REAL ESTATE, LLC
    3                              IN SUPPORT
    4
        Approved as to Form:
    5

    6
      FRANDZEL ROBINS BLOOM &
    7 CSATO, L.C.

    8
        [See Attached Signature Page]
    9
      ______________________________
   10 REED S. WADDELL, Counsel for
      FARM CREDIT WEST, FLCA
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28


                                           3
